United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION FACILITY, Sioux City, IA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Ozga, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-927
Issued: January 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 3, 2011 appellant, through her attorney, filed a timely appeal from a
January 13, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
August 12, 2007.
FACTUAL HISTORY
The case has been before the Board on prior appeals. On August 16, 2003 appellant, then
a 43-year-old part-time flexible clerk, filed an occupational disease claim alleging that she
1

5 U.S.C. § 8101 et seq.

sustained a low back injury due to repetitive work activities of bending and lifting. In decisions
dated October 11, 2005, October 18, 2006 and October 12, 2007, the Board set aside merit
decisions of OWCP that denied appellant’s claim and remanded the case for further
development.2
On January 28, 2008 OWCP accepted the claim for a temporary aggravation of
degenerative lumbar intervertebral disc. It found the temporary aggravation had ceased as of
November 20, 2006, based on the reports of an orthopedic surgeon selected as a second opinion
examiner, Dr. Anil Agarwal. According to the employing establishment, appellant worked in a
light-duty position from November 27, 2004 and then stopped work on August 11, 2007.
On March 8, 2010 the Board reversed a May 6, 2009 OWCP decision regarding the
accepted condition. The Board found that OWCP did not meet its burden of proof to establish
the accepted aggravation had resolved by November 20, 2006. The facts and the law contained
in the Board’s prior decisions are incorporated herein by reference.
On March 17, 2010 OWCP accepted the claim for degeneration of lumbar or lumbosacral
intervertebral disc. On October 22, 2010 appellant submitted a claim for compensation Form
CA-7 commencing August 12, 2007.
With respect to the evidence regarding appellant’s stoppage of work in 2007, there is a
note dated June 1, 2007 from her stating that she was requesting a light-duty job to accommodate
her work restrictions. By letter dated June 5, 2007, appellant’s supervisor acknowledged that she
had requested light duty “under the new restrictions” from her physician. The supervisor stated
that the documentation did not list the current restrictions in their entirety but referred back to an
April 13, 2005 duty status report. The supervisor noted that the restrictions had shown no
improvement since 2005, and “in review of your file your current medical limitations are too
restrictive to reasonably accommodate at this time.” In a letter dated August 7, 2007, appellant
stated that, due to her medical condition, she was no longer able to perform her work duties. She
stated that she was resigning effective August 11, 2007.
The record contains e-mail correspondence from the employing establishment to OWCP
dated April 1, 2008 with respect to appellant’s work stoppage.
Appellant resigned
August 10, 2007. In response to a question as to whether the light-duty job remained available,
the employing establishment stated, “Yes.”
The record contains a June 21, 2007 “return to work certification” from Dr. Kevin
Folchert, a family practitioner, who indicated that the “date to return to work” was July 16, 2007,
and he provided work restrictions that included a 25-pound lifting restriction. In a report dated
July 23, 2007, Dr. Folchert stated that appellant was not working due to back pain. He provided
a history and diagnosed chronic low back pain. Dr. Folchert stated that appellant’s back pain is
“exacerbated from her work” and therefore work restrictions had been given. By report dated
July 31, 2008, he stated that she had chronic back pain “secondary to a previous work[-]related
injury.” Dr. Folchert stated that appellant had a permanent disability.
2

Docket No. 05-1395 (issued October 11, 2005); Docket No. 06-1549 (issued October 18, 2006); Docket No. 071214 (issued October 12, 2007).

2

In a letter dated November 3, 2010, an employing establishment personnel specialist
stated that limited-duty work was available on or after June 5, 2007 and limited-duty work would
have been available if appellant had not resigned. A worksheet dated March 5, 2007 indicated
that appellant’s work duties were “prep flats only.”
By decision dated January 13, 2011, OWCP denied a recurrence of disability. It found
the medical evidence was insufficient and the factual evidence established the light-duty job
remained available.
LEGAL PRECEDENT
OWCP’s regulation defines the term recurrence of disability as follows:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means
an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn … or when the physical requirements
of such an assignment are altered so that they exceed his or her established
physical limitations.”3
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.4 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.5
ANALYSIS
In the present case, appellant had been working in a modified position from
November 27, 2004. She claimed compensation as of August 12, 2007, although it appeared
from the medical evidence that she was not working in June or July 2007. As the above legal
precedent indicates, appellant may establish a recurrence of disability if she shows a change in
3

20 C.F.R. § 10.5(x).

4

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
5

Maurissa Mack, 50 ECAB 498 (1999).

3

the nature and extent of an injury-related condition or a change in the nature of the light-duty job.
If the light-duty job is withdrawn, this would establish a change in the nature of the light-duty
job.
The record does not establish a change in the nature and extent of the employment-related
condition on or about August 12, 2007. Appellant submitted medical evidence to the employing
establishment in early June 2007, but it is not clear from the record what evidence was
submitted. It is her burden of proof to submit the evidence necessary to establish her claim.6
Dr. Folchert did not provide a narrative report that discussed a change in the accepted
employment-related condition of lumbosacral degeneration of intervertebral disc or a period of
disability. The June 21, 2007 report is a form report noting work restrictions. In the July 23,
2007 report, Dr. Folchert referred to back pain being exacerbated by work, without further
explanation. To the extent he was indicating that the modified-duty job was exacerbating
appellant’s underlying condition, this would be a claim for a new injury.7 Dr. Folchert briefly
stated in the July 31, 2007 report that appellant had chronic back pain secondary to a previous
work injury, without providing medical rationale to support the opinion. The Board finds the
medical evidence does not contain a rationalized medical opinion, based on a complete
background, establishing a change in the nature and extent of an employment-related condition at
the time appellant stopped working in 2007.
As to whether the modified-duty job was withdrawn by the employing establishment, the
evidence reflects that appellant sought a new modified position on June 1, 2007 and submitted
evidence regarding new work restrictions. The employing establishment did not provide a new
position and appellant resigned effective August 11, 2007. It advised that the modified job she
had been performing would have remained available had she not resigned from federal
employment. There is, therefore, no probative evidence establishing a change in the nature and
extent of the modified-duty position.
The Board finds that appellant has not established a change in the nature and extent of an
injury-related condition at the time she stopped working in 2007 or a change in the nature and
extent of the light-duty job. Appellant has therefore not established entitlement to compensation
for wage loss as of August 12, 2007.
On appeal, counsel argues that the January 13, 2011 OWCP decision is not consistent
with the Board’s March 8, 2010 decision. He noted that the Board placed the burden of proof on
OWCP to demonstrate that the accepted condition had resolved by November 20, 2006, and had
reversed OWCP’s decision, but the issue in this case is appellant’s claim for wage-loss
compensation commencing August 12, 2007. Appellant was working in a modified-duty
position and it is her burden of proof to establish entitlement to compensation after she resigned
from federal employment.
Counsel also argued that light duty was not available to appellant, noting the June 5, 2007
letter from the postmaster. The evidence of record, however, reflects that it was appellant who
6

J.F., 58 ECAB 124 (2006).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b)(2) (May 1997).

4

requested a new light-duty job and submitted new medical evidence. The June 5, 2007 letter was
a response to appellant’s June 1, 2007 request. In addition, appellant submitted a resignation
letter stating she could not perform her job duties. The employing establishment clearly stated
that the light-duty job remained available. There was no probative evidence presented that
OWCP had withdrawn the light-duty job that appellant had been performing prior to
June 1, 2007. The Board notes that appellant may submit new evidence or argument with a
written request for reconsideration to OWCP within one year of this merit decision, pursuant to 5
U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an employment-related disability
commencing on or about August 12, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 13, 2011 is affirmed.
Issued: January 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

